Citation Nr: 1714335	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In April 2015, the Board determined that there was new and material evidence to reopen the Veteran's previously denied claim of service connection for a back disorder.  As a result, the Board remanded the appeal for further development.  After further development, the Veteran's claim is ready for adjudication.  


FINDING OF FACT

It is at least as likely as not that the Veteran's back disorder is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder, to include DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a back disorder, which he asserts is related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In this case, the Board determines that service connection should be granted.  Specifically, the evidence of record includes a December 2015 VA opinion which states that it is at least as likely as not that the Veteran's back disorder was incurred in or is otherwise related to service.  The examiner's opinions were based upon the fact that the Veteran injured his back in-service after falling on ice and striking his back on a rock.  Moreover, the examiner noted a continuity of symptomatology as the Veteran's post-service treatment records document that the Veteran reported back symptoms from the fall, including a letter from his treating physician confirming that he received care for chronic back pain due to the fall.  The opinions from the examiner are provided in conjunction with credible statements made by the Veteran, indicating that he had an in-service back injury with continuing pain since service.  

While the evidence includes a negative opinion by a VA examiner in November 2015, this opinion is not sufficient enough to rebut the December 2015 VA examiner's opinions as it was based solely on the fact that there was "no evidence of chronicity of the condition since service" in the medical records.  Further, the examiner did not address the opinions and rationale from the December 2015 VA examiner. 

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a back disorder, to include DJD of the lumbar spine should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for a back disorder, to include DJD of the lumbar spine is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


